DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 includes substantially the same limitation regarding the phase diverse input as in claim 12.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 11, 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lynch et al. (U.S. Patent Application No. 20200200866), hereinafter known as Lynch.
Regarding claims 1 and 12, Lynch discloses (Figs. 1-7) a traveling-wave antenna array (see Fig. 1, [0001]) comprising a plurality of adjacent traveling-wave antennas ([0041], each of 215 is an antenna element); and a phase diversity feed (330) coupled to the traveling-wave antenna array and configured to provide phase diverse input to two or more of the plurality of adjacent traveling-wave antennas, wherein the phase diverse input is selected to provide a random or pseudo random phase offset between the two or more of the plurality of adjacent traveling-wave antennas ([0041], “The pseudo-random variations in line length LL result in pseudo-random antenna patterns (i.e., in the far-field radiation pattern) due to the pseudorandom differences in phase shift between antenna elements.”).
Regarding claims 4 and 17, Lynch further discloses (Figs. 1-7) wherein the phase diversity feed comprises a feed waveguide (330, see Fig. 3) configured to provide input to the plurality of adjacent traveling-wave antennas including the phase diverse input to the two or more of the plurality of adjacent traveling-wave antennas (see Fig. 3).
Regarding claim 5, Lynch further discloses (Figs. 1-7) wherein the feed waveguide is coupled to each of the plurality of adjacent traveling-wave antennas through a corresponding aperture (310, see Fig. 3) and is configured to provide the input to the plurality of adjacent traveling-wave antennas through the corresponding aperture coupling the feed waveguide to each of the plurality of adjacent traveling-wave antennas ([0042]).
Regarding claim 14, Lynch further discloses (Figs. 1-7) wherein the phase diverse input is selected to provide one of a 180°, 90°, or 45° phase offset between the two or more of the plurality of adjacent traveling-wave antennas ([0044]).
Regarding claims 11 and 15, Lynch further discloses (Figs. 1-7) wherein either or both the phase diverse input and the selected input are selected based on one or more characteristics of the traveling-wave antenna array ([0013]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achour (U.S. Patent Application No. 20200335873), hereinafter known as Achour.
Regarding claims 6 and 18, Lynch teaches the limitations of claim 1, but does not teach further details regarding the phase diversity feed.
Achour further teaches (Figs. 1-5) wherein the phase diversity feed comprises an array of passive phase shifters (146, [0068]) configured to provide input to the plurality of adjacent traveling-wave antennas including the phase diverse input to the two or more of the plurality of adjacent traveling-wave antennas (see Figs. 2 and 5, multiple antenna elements in each super element).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the phase diversity feed of Achour in the antenna apparatus of Lynch because it provides increased control of the directivity of the radiated beam ([0051]).
Regarding claims 7 and 21, Lynch as modified teaches the limitations of claims 6 and 18, and Achour further teaches (Figs. 1-5) wherein each passive phase shifter in the array of passive phase shifters corresponds to a single traveling-wave antenna in the plurality of adjacent traveling-wave antennas (see Fig. 5) and specific passive phase shifters in the array of passive phase shifters that correspond to the two or more of the plurality of adjacent traveling-wave antennas are configured to provide the phase diverse input to the two or more of the plurality of adjacent traveling-wave antennas (see Fig. 5, phase shifters 146 along feed line).
Claims 2, 3, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Sasaki et al. (U.S. Patent Application No. 20190273324), hereinafter known as Sasaki.
Regarding claims 2, 3, and 16, Lynch teaches the limitations of claim 1, but does not teach further details regarding the traveling wave antennas.
Sasaki teaches (Figs. 1-5) a traveling-wave antenna array (see Fig. 1) comprising a plurality of adjacent traveling-wave antennas (A1-A4); and a phase diversity feed (see Fig. 11) coupled to the traveling-wave antenna array and configured to provide phase diverse input to two or more of the plurality of adjacent traveling-wave antennas ([0063]),
wherein the plurality of adjacent traveling-wave antennas comprise a plurality of adjacent metamaterial radiating waveguide antennas ([0001]), and
wherein the plurality of adjacent traveling-wave antennas comprise a plurality of adjacent leaky wave antennas ([0001]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the traveling wave antennas of Sasaki in the antenna apparatus of Lynch because it ([0011]) “reduces interference with an adjacent cell and has a structure in which a high tilt angle in the directivity in the vertical plane can be obtained.”
Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious independent claim 19 as arranged, specifically the further amendments presented in Claims dated 26 August 2022. The modifications to the method of manufacture provide a unique antenna not realized by the prior art of record. It would not have been obvious to modify the prior art disclosure, as the performance of the resultant antenna made would be unpredictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896